Citation Nr: 1741049	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  14-38 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for a left toe/foot disability, secondary to the service-connected peripheral neuropathy of the lower left extremity.

2. Entitlement to compensation pursuant to 38 U.S.C. § 1151 for a left toe/foot disability.

3. Entitlement to compensation pursuant to 38 U.S.C. § 1151 for a left ankle disability.


REPRESENTATION

Appellant represented by:	James M. McElfresh, Agent


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2014 and November 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In September 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

This matter came before the Board in March 2017, at which time the Board remanded for a medical examination and VA records.  Adequate opinions were obtained and outstanding VA medical records were associated with the claims file; thus, no further development is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

In a May 2017 rating decision, the RO granted service connection for traumatic arthritis of the left ankle as secondary to the service-connected peripheral neuropathy; thus, this issue is no longer in appellate status before the Board.  

The Veteran filed a formal appeal for the issue of entitlement to an earlier effective date for the grant of service connection for bronchial asthma, including due to CUE, in April 2017.  This issue has not yet been certified to the Board; accordingly, the Board will not address it in this decision. It will be the subject of a later Board decision if appropriate.

The May 2017 VA examination raised the issue of service connection for poor circulation, secondary to the service-connected diabetes.  Additionally, the Veteran filed for entitlement to a total disability rating based on individual unemployability in July 2017.  These issues have not been adjudicated by the RO; accordingly, the Board refers them to the RO for appropriate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran does not have a current diagnosis of the left toe or foot caused or aggravated by the service-connected peripheral neuropathy.

2. The Veteran does not have an additional disability of the left toe or foot that was proximately due to any procedure conducted by VA, including the January 2009 matrixectomy and January 2013 ankle surgery.

3. The January 2013 ankle surgery conducted by VA was the appropriate treatment for the Veteran's left ankle fracture and did not cause an additional disability of the left ankle. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a left great toe disability secondary to the service-connected peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2. The criteria for entitlement to compensation for additional disability of the left toe/foot under 38 U.S.C.A. § 1151 have not been met. 38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2016).

3. The criteria for entitlement to compensation for additional disability for the left ankle under 38 U.S.C.A. § 1151 have not been met. 38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C.A. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

The Board finds that VA's duties to notify and assist have been met and all due process considerations have been satisfied.  Except as discussed herein, the Veteran has not raised issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).  Moreover, no new evidence was received after the May 2017 Supplemental Statement of the Case.  

Further, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The pertinent regulations were provided to the Veteran in the Supplemental Statement of the Case and will not be repeated here.

Service Connection for a Left Toe/Foot Disorder

The Veteran claims that he has current left toe/foot disabilities that are secondary to his service-connected peripheral neuropathy of the lower extremities or, in the alternative, the results of a left ankle operation performed by VA in January 2013.

Regarding his first argument, the Veteran contends that his service-connected peripheral neuropathy has caused gait issues, pain and swelling in his lower extremities, and a chronic ingrown toenail disorder. 

Regarding his second argument, his contentions are twofold.  First, he contends that the initial matrixectomy for his left great toe was conducted inadequately and resulted in persistent ingrown toenails and infections.  Second, he contends that he experiences residuals from a January 2013 operation performed by the Salt Lake City VAMC after he fractured his ankle in December 2012.  Specifically, in the September 2016 Board hearing, the Veteran testified that his foot and ankle are incorrectly positioned which has required permanent use of a cane and caused a false gait and chronic pain.  He is seeking compensation for these issues under 38 U.S.C. § 1151. 

VA records show that the Veteran underwent a bilateral medial partial nail avulsion with surgical matrixectomy for ingrown toenails in January 2009.  A podiatry outpatient report notes that the Veteran's issue was chronic, onset 27 years ago, and has slowly worsened over time.  In February 2010, he was diagnosed with left medial hallux oncychocryptosis with localized infection and underwent a left medial hallux partial nail avulsion.  At a follow-up visit one week after the procedure, the Veteran reported pain that was diminishing and there were no signs of infection.  It was recommended that he undergo a permanent matrixectomy if his toenail becomes ingrown again. 
 
VA records do not show treatment for an ingrown toenail until February 2012, when the Veteran presented with complaints of toe pain and reported undergoing a partial nail avulsion with matrixectomy in December 2011 at "Davis County," another hospital.  He was treated for an ingrown spicule from the previous partial matrixectomy, which was debrided without incident.  In April 2012, records show he presented to podiatry with complaints of pain and swelling in his left hallux.  He was assessed as having swelling, a blister on the lateral aspect of the left hallux, a closed wound at the site of a partial matrixectomy, and no signs of infection.  While these records reflect that the last matrixectomy took place on February 13, 2012, that was actually the date the Veteran's ingrown spicule was debrided.  The records from that day do not show that he underwent a matrixectomy.

Another matrixectomy was scheduled for April 2012.  When the Veteran presented for his procedure, he was assessed as having a left hallux ingrown toenail that was asymptomatic with no acute signs of infection.  The procedure could not be conducted, however, because he had smoked tobacco within the last 11 days.  

Subsequent VA medical records do not show treatment for an ingrown toenail, infection, or partial nail avulsion, and the Veteran's toenails were assessed as normal during a podiatry consult in August 2013.  Moreover, there is no indication that the Veteran has been treated for another foot disorder other than sensory dysfunction.  Specifically, his active problem list only includes ankle pain, bilateral sensory condition, peripheral neuropathy, and arthritis of the ankle and/or foot.  While the Veteran mentioned plantar fasciitis during the Board hearing, there is no evidence documenting a diagnosis or treatment for it. 

The Veteran was afforded a VA examination for his left toe/foot claim in May 2017.  The examiner noted that the Veteran was diagnosed with hallux surgical partial nail avulsion and matrixectomy in 2009.  The examiner reported that the initial avulsion and matrixectomy in 2009 went well, then the Veteran experienced recurrent infections.  When this happened, the Veteran's physicians would pull the skin back, pad it, and treat it with antibiotics.  The last infection occurred in 2012 and the Veteran reports no other pain to his feet.  

After examination, the examiner noted that the bilateral partial surgical avulsions with matrixectomies to both great toenails appear to have completely resolved with nails covering nail beds and no missing nail portions bilaterally.  Importantly, the examiner did not indicate that the Veteran had another foot disability, including pes planus, metatarsalgia, hammer toe, hallux valgus, hallux rigidus, claw foot, or malunion or nonunion of the tarsal or metatarsal bones.  He diagnosed the Veteran with onychomycosis to the left great toe, cyanosis/erythema to all of his left toes, and diabetic neuropathy to the bilateral feet, for which he has already been service-connected.  He also noted that while there was evidence of calcaneal spurring, "heel spurs absent corresponding symptoms are an incidental finding that does not warrant a diagnosis."  

The examiner opined that the Veteran's current onychomycosis to the left great toe nail was an incidental finding and less likely than not caused or aggravated by the service-connected diabetic peripheral neuropathy; rather, it was more likely caused by a fungal infection.  He also opined that the Veteran's history of medial nail issues was not caused or aggravated by his peripheral neuropathy.  He explained that ingrown toe nails are caused by trimming the toe nail too closely, causing the end of the nail to cut into and macerate the skin of the toe.  The examiner further described that treatment of infections range from padding the nail to prevent cutting the skin, removal of the nail or a portion of the nail, debridement, and, when  necessary, antibiotic therapy.  If infection ensues, "as is frequently the case," the examiner stated that diabetes may prolong an infection, but peripheral neuropathy did not cause the ingrown toenails or infections.  

Regarding the Veteran's poor circulation, he opined that it is less likely than not caused or aggravated by the service-connected diabetic peripheral neuropathy.  Instead, the examiner stated that the poor circulation to his feet may be due to his diabetes, but is also likely secondary to his past and current smoking of tobacco.  As discussed above, this evidence has raised the issue of service connection for poor circulation, secondary to diabetes, and the claim has been referred to the RO for adjudication. 

Regarding the Veteran's 38 U.S.C. § 1151 claims, the examiner concluded that the Veteran did not suffer an additional disability of the left foot as the result of his left ankle surgery in January 2013.  The examiner concluded that the procedure and care were appropriate and did not contribute to the Veteran's arthritis or related discomfort and swelling.  

In consideration of the medical and lay evidence, the Board finds that service connection is not warranted for onychomycosis of the left great toenail.  In making this determination, the Board relied on the examiner's medical opinion, which opined that it was likely due to a fungal infection rather than the Veteran's service-connected disabilities.   While the examiner did not explicitly state this fungal infection was unrelated to the toenail procedures conducted by VA, he did note that the finding was incidental and that the Veteran's "bilateral partial surgical avulsions with matrixectomies to both great toe nails appear to have completely resolved."    

The Board further finds that service connection is not warranted for the Veteran's prior ingrown toenail disorder or an additional disability under 38 U.S.C. §1151 due to VA procedures for the great toenail.  The medical records show that the Veteran experienced a chronic ingrown toenail condition prior to being treated by VA in January 2009.  After undergoing the partial medial nail avulsion in January 2009, the Veteran was not treated for an ingrown toenail issue until February 2010.   Importantly, the medical records show that the Veteran's final medial nail avulsion took place in December 2011, at another hospital, and his issues ultimately resolved without signs of infection around April 2012.  As demonstrated by his statements and VA medical records, the Veteran did not have any further issues with ingrown toenails nor undergo further partial medial nail avulsions and matrixectomies.  Accordingly, service connection is denied for big toe because there is no sign of a current disability, much less an additional disability, due to the VA procedures or his service-connected peripheral neuropathy. 

Finally, the Board finds that service connection is not warranted for any other toe/foot disorder, to include the Veteran's claims of a "weakened foot."  The examiner indicated that the only current left foot diagnoses were as follows: onychomycosis to the left great toe, which has been denied; cyanosis/erythema to all of his left toes, which has been referred; and diabetic neuropathy to the bilateral feet, for which he has already been service-connected.  The Board considered the Veteran's contentions that he experiences a false gait and other foot disorders.  The Board finds, however, that the examiner's medical report and opinion, as well as VA medical records showing no treatment for other foot disorders, are more probative in determining current foot disorders because this is a complex medical issue that requires diagnostic testing and medical expertise.  Moreover, the Veteran's described symptoms of pain and difficulty walking have been related to his left ankle arthritis and are contemplated by the left ankle disability rating as opposed to separate and distinct foot disorders.

Service Connection for a Left Ankle Disorder

The Veteran claims that he has current ankle disabilities that are secondary to his service-connected peripheral neuropathy of the lower extremities or, in the alternative, the results of a left ankle operation performed by VA in January 2013.

Regarding his first argument, the Veteran contends that his service-connected peripheral neuropathy weakened his left foot and ankle, making them more susceptible to injury.  In the Board hearing, the Veteran contended that his peripheral neuropathy resulted in gait issues, pain, and swelling in his lower extremities, which weakened his left foot and ankle and caused his ankle fracture in December 2012 as well as his current left ankle disorders.    

Regarding his second argument, the Veteran argues that he experiences residuals from a January 2013 operation performed by the Salt Lake City VAMC after he fractured his ankle in December 2012.  Specifically, in the September 2016 Board hearing, the Veteran testified that his foot and ankle are incorrectly positioned which has required permanent use of a cane and caused a false gait and chronic pain.  He is seeking compensation under 38 U.S.C. § 1151. 

In January 2013, the Veteran underwent a left ankle open reduction, internal fixation, and syndesmosis open reduction, internal fixation, at Salt Lake City VAMC for his fractured left ankle. The stitches were removed two weeks after his surgery and it was noted that he was doing well.  In February 2013, he complained of left ankle pain but x-rays and labs were unremarkable.  In March 2013, it was noted that the incision was intact with no erythema or drainage.  The 12-week follow-up in April 2013 showed a well-approximated incision, without any erythema or drainage, light touch sensation, nerve distribution, and no sign of infection.  The Veteran continued to complain of left ankle pain and swelling in May and June 2013, but missed his orthopedics appointment.  In August 2013, x-rays showed hardware intact and in good position with callous healing.  There was evidence of posttraumatic osteoarthritis of the ankle and the impression was left ankle pain in the setting of posttraumatic osteoarthritis. 

Current VA medical records show that the Veteran is being treated for chronic ankle pain and arthritis of the ankle and/or foot.  

The Veteran was afforded a VA medical examination for his ankle claim in May 2017.  A physical examination of the left ankle showed limited dorsiflexion and plantar flexion, but no reduction in muscle strength, instability, or ankylosis.  Ankle x-rays showed an unchanged alignment of left open reduction, internal fixation and moderate left tibial talar osteoarthritis with osteochondral defects. 

After the examination and review of the records, the examiner diagnosed the Veteran with traumatic arthritis to the left ankle and repaired left trimalleolar ankle fracture with open reduction, internal fixation, and syndesmosis open reduction, internal fixation.  The examiner opined that the Veteran's ankle fracture, status post open reduction, internal fixation, and syndesmosis, open reduction, internal fixation, is at least as likely as not secondary to the Veteran's service-connected diabetic peripheral neuropathy.  He based this conclusion on the Veteran's medical records, which showed that his diabetic peripheral neuropathy was of a severity to cause his "protective threshold" to be absent to both feet, and stated that it is probably his inability to feel the ground normally contributed to slipping or mis-stepping. 

He further opined that the Veteran's traumatic arthritis was likely caused by the initial injury to the ankle, which the examiner already related to the Veteran's service-connected peripheral neuropathy.  Importantly, the RO granted service connection for the left ankle arthritis, secondary to the service-connected peripheral neuropathy, in a May 2017 rating decision.  

Regarding the Veteran's 38 U.S.C. § 1151 claims, the examiner concluded that the Veteran did not suffer an additional disability of the left ankle or foot as the result of his left ankle surgery in January 2013.  Instead, he stated that review of the record revealed treatment that is consistent with appropriate management of the Veteran's left ankle fracture and the delay in the treatment was appropriate given the condition of the Veteran's skin at the time of injury and the diabetes diagnosis.  He stated that is it probable that the Veteran's arthritis was caused by the initial injury rather than the medical treatment.  The examiner also concluded that the procedure and care were appropriate and did not contribute to the Veteran's arthritis or related discomfort and swelling.  

In light of the evidence, the Board finds that service connection is not warranted for a left ankle disability, separate from the Veteran's already service-connected left ankle arthritis.  The medical records and May 2017 examination do not show that the Veteran has any other left ankle disability, including an additional disability caused by the January 2013 surgery.

The Board considered the representative's statement that the January 2013 surgery led to the "corruption of the left foot and ankle."  The Board finds, however, that the Veteran's medical records and VA medical opinion are more probative in diagnosing the Veteran's current left ankle disabilities and determining whether the Veteran's January 2013 surgery caused an additional disability because this is a complex medical issue that requires diagnostic testing and medical expertise.   
ORDER

Entitlement to service connection for a left toe/foot disability is denied.

Entitlement to compensation under 38 U.S.C. § 1151 for a left toe/foot disability is denied. 

Entitlement to compensation under 38 U.S.C. § 1151 for a left ankle disability is denied. 



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


